Judgment unanimously affirmed. Memorandum: Defendant contends that the trial court erred in failing to suppress his statement to the police at the time of his warrantless arrest. Although warrantless, this arrest was justified because of exigent circumstances (Steagald v United States, 451 US 204, 221; McDonald v United States, 335 US 451, 456; People v Burr, 124 AD2d 5, affd 70 NY2d 354, cert denied — US —, 108 S Ct 1294). The police actions were in response to the murder of Julio Bentances. At the scene of the *1015murder, the police determined that an assailant had shot the victim in the head and chest. They were advised by witnesses that defendant was the assailant and that he had fled. The officers were also given defendant’s address and apartment number. Within approximately 15 minutes of the incident, officers arrived at defendant’s apartment building and, finding the door ajar, entered. Defendant was arrested in the hallway outside his apartment. Given these exigent circumstances, defendant’s warrantless arrest was justified (People v Mealer, 57 NY2d 214, 219, cert denied 460 US 1024; People v Burr, supra). Defendant further contends that he was denied a fair trial by prosecutorial misconduct. Although in his summation the prosecutor went beyond the four corners of the evidence, bolstered his own witnesses, and impugned the defense, we cannot say that defendant was deprived of a fair trial (People v Roopchand, 107 AD2d 35, affd 65 NY2d 837).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Monroe County Court, Bergin, J. — murder, second degree; criminal possession of weapon, second degree.) Present — Dillon, P. J., Callahan, Denman, Balio and Lawton, JJ.